UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to ARMOUR RESIDENTIAL REIT, INC. (Exact name of registrant as specified in its charter) Maryland 001-33736 26-1908763 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 3001 Ocean Drive, Suite 201, Vero Beach, FL32963 (Address of principal executive offices)(zip code) (772) 617-4340 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YESýNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding twelve months (or for such shorter period that the registrant was required to submit and post such files).YESý NO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company.See definition of "larger accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer ýNon-accelerated fileroSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YESo NO ý The number of outstanding shares of the Registrant’s common stock as of May 1, 2012 was 177,674,790. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 35 PART II. OTHER INFORMATION 35 Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Removed and Reserved 36 Item 5. Other Information 36 Item 6. Exhibits 36 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements ARMOUR Residential REIT, Inc. and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share and per share amounts) (Unaudited) Assets March 31, 2012 December 31, 2011 Cash $ $ Restricted cash Agency securities, available for sale, at fair value (including pledged assets of $11,413,024 and $5,225,234) Receivable for unsettled securities Derivatives, at fair value - Principal payments receivable Accrued interest receivable Prepaid and other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities: Repurchase agreements $ $ Payable for unsettled securities Derivatives, at fair value Accrued interest payable Accounts payable and accrued expenses Dividends payable Total Liabilities Stockholders’ Equity: Preferred stock, $0.001 par value, 25,000,000 shares authorized, none outstanding at March 31, 2012 and December 31, 2011 - - Common stock, $0.001 par value, 500,000,000 shares authorized, 177,635,830 and 95,436,949 shares issued and outstanding at March 31, 2012 and December 31, 2011 95 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to condensed consolidated financial statements. 3 ARMOUR Residential REIT, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (dollars in thousands, except per share amounts) (Unaudited) For the Quarter Ended March 31, 2012 For the Quarter Ended March 31, 2011 Interest Income: Interest income, net of amortization of premium $ $ Interest expense: Repurchase agreements ) ) Net interest income Other Income (Loss): Realized gain on sale of agency securities - Subtotal - Realized loss on derivatives (1) ) ) Unrealized gain (loss) on derivatives ) Subtotal ) Total other income (loss) ) Expenses: Management fee Professional fees Insurance 49 51 Compensation Other 61 Total expenses Net income before taxes Income tax benefit (expense) 32 (9
